DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: pursuant to the amendments to the specification and claims – received 26 May 2022 – the previous rejection(s) under 35 USC 112 have been withdrawn. Specifically, the amended “single length of greater wall thickness” has been held to clearly and accurately describe the configuration shown for the “protuberance” (20) as depicted in the figures (see e.g. Fig. 6 and 7), whereby the protuberance comprises a coextensive, unitary structure that creates a single discrete length through which the aperture is provided. Such a protuberance is contrasted with those known in the prior art – such as the Magovern reference (US 6,676,650) or the Fonger reference (US 5,171,218) – which describe related protuberance(s) which have a forked, bifurcated, or horseshoe shape configuration about the second aperture and thereby defines a protuberance with two discrete lengths (as opposed to the claimed “single” length). The instant protuberance shape is held to be non-obvious over such a prior art forked/horseshoe shape protuberance since the prior art explicitly indicates the bifurcated protuberance to be desired “to prevent the inner surface of the vessel from sealing the perfusion holes so blood cannot flow out of the perfusion holes” (see Magovern). While other solutions (see Navia – US 6,626,872) are known defining a protuberance (22, 26) with an aperture therein to provide for bi-directional flow such a protuberance is conspicuously disposed to jut out from the bend/elbow such that the protuberance may not be considered to be part of a single wall thickness of the elongate tube and the aperture is not held to “directly” supply blood into the vasculature but rather requires an elongate lumen structure extensive with the conspicuous length of the protuberance (see Fig. 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/02/2022